301 N.Y. 670 (1950)
In the Matter of Louis A. Mendelsohn, Respondent,
v.
Bernard G. Walpin, Appellant, and Harry B. Chambers, as Chairman of the Bronx County Committee of The Democratic Party, et al., Respondents.
Court of Appeals of the State of New York.
Argued August 18, 1950.
Decided August 18, 1950
Stanley Goldstein for appellant.
Arnold L. Fein for Americans for Democratic Action, amicus curiæ, in support of appellant's position.
Joseph A. Brust for Louis A. Mendelsohn, respondent.
John L. Flynn and Alfred J. Callahan for Harry B. Chambers, respondent.
John P. McGrath, Corporation Counsel (Thomas W. A. Crowe of counsel), for Board of Elections of the City of New York, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, FULD and FROESSEL, JJ. Taking no part: DYE, J.
Order affirmed; no opinion.